Title: Abigail Adams to John Adams, 17 August 1776
From: Adams, Abigail
To: Adams, John


     
      Boston, August 17 1776
     
     Tho I wrote you two Letters yesterday one by the Post and one by Mr. Smith, yet I will not omit this by your Worthy Friend Mr. Gerry who has promised to drink tea with me this afternoon; I admire his modesty and his annimatd countanance.
     I hope this will meet you upon your return to New england, where I assure you I think you are wanted. If you get back before the last of this month you will be soon enough to attend the Superiour Court if you chuse it which is to sit in your own Town.
     As to news we go on Briskly taking prizes. We have a plenty of Sugars. Within these ten days Sugars have fallen from 4 pounds to 3 and 2.8 by the hundred. A Brigg was carried into Newburry this Week, from Antigue laiden with Indigo and hides, and a Jamaca Man carried into Marble Head. Our Men the new Leavies have marched for Canada. Isaac Copeland who lived with us is gone as one. I this day Received a Letter from Mr. Rice dated july 27 from Ticondoroga, he give much the same account that you did in a former Letter to me. Their Sufferings have been great indeed. The True Source of these Evils ought to be searched out, and the foul streams cleansed.
     As to our Hospital to day, Nabby has not been out of her chamber these 3 Days, neither can she stand or sit her foot to the floor. She has above a thousand pussels as larg as a great Green Pea. She is the Dr. says in a good way tho tis hard to make her think so. Charles complains some to day. I hope tis the Symptoms. I have had a Seige of it, I long for the compaign to be over.
     I have really wrote you so much this week that I have little or nothing worth saying or telling you. I have not time to enter upon any subject which requires attention, and can only add that I am ever yours,
     
      Portia
     
    